Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1422
                        Lower Tribunal No. 20-6338
                           ________________


                             Barry Schneer,
                                  Appellant,

                                     vs.

                             Alice Llaurado,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jason E. Dimitris, Judge.

     Barry A. Schneer, in proper person.

      Bresky Law, and Robin Bresky, and Jonathan Mann (Boca Raton), for
appellee.


Before EMAS, MILLER, and BOKOR, JJ.

     MILLER, J.
      In this high-conflict paternity case, appellant, the father, appeals from

orders denying his request to modify custody and awarding attorney’s fees. 1

After the child was injured in Mexico, the father purportedly failed to promptly

seek appropriate medical treatment. Appellee, the mother, then sought sole

custody. Ostensibly due to a history of domestic violence involving the

parents, the trial court temporarily placed the child in the care of a maternal

uncle, with both parties subject to supervised timesharing. See § 751.05(3),

Fla. Stat. (2022). Thereafter, the mother renewed her emergency motion for

sole custody, and the father countered with a request to relocate the child

into his care or that of the paternal grandmother. By way of a carefully

detailed order, the trial court declined to further modify custody and ordered

the father to relinquish the child’s passport. All findings were predicated

upon the best interests of the child, and none are contravened by any

evidence of record. See § 61.13(2)(c), Fla. Stat. As we lack a transcript, we

are deprived of any ability to further review the propriety of the decision. See

Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.

1979). Accordingly, we affirm the order in all respects.

      Affirmed.


1
  We dismiss that portion of the appeal from an order imposing attorney’s
fees because the notice of appeal was filed more than thirty days after
rendition of the order to be reviewed. See Fla. R. App. P. 9.130(b).

                                       2